DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14,15,17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 3888514) in view of Weipert (US 2010/0127479). Regarding claim 14 and 15,a pull handle assembly (22, 23, 24, see fig.) for pivoting an operating arm (11, 13) of a fifth wheel (see the saddle-shape plate 1 in fig.) into and between a locked position for locking a kingpin (K, see fig, and col 2, lines 36-43) in the fifth wheel and an unlocked position in which the kingpin can be removed from the fifth wheel (see col 3, lines 12-28), the pull handle assembly comprising:
a housing (22, see fig.) configured to couple to the operating arm (the operating arm does not form part of the claimed subject-matter of claim 14), wherein the housing is a hollow cylinder (see fig.) that extends along an axis;

a spring (24, see col. 2, lines 64-67 and fig.) in the housing that biases the pull handle towards the retracted position (see col. 2, lines 64-67). 
Klein does not mention the pair of slots on the housing; however, Weipert discloses a hitch assembly with a cylinder (20) with guiding slots (48). It would have been obvious for one of ordinary skill in the art to modify Klein by adding guiding slots inside the housing of Klein, in order to guide the bolt (23 in Klein) within the cylinder when the bolt is pulled, wherein the bolt can be made to have a T-shaped head (or projections) in the interior of the cylinder end, so as to guide the bolt within the guiding slots, wherein the guiding slots are opposite each other. 
Regarding claims 17 and 18, wherein the housing has a first end with an end cap (see figure in Klein) and an opposite second end, and wherein the spring (24, which is a compression spring) is between the end cap and the second end of the pull handle to thereby bias the second end of the pull handle toward the second end of the housing.
Allowable Subject Matter
Claims 1-13 are allowed. There was no prior art found on “the pull handle being forced to the extended position when the operating arm is pivoted to the locked position” in combination with what has been claimed in the rest of the body of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341.  The examiner can normally be reached on 8AM - 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611